Citation Nr: 0202846	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  95-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to January 1946 
with subsequent Reserve service through February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The case returns to the Board following remands to the RO in 
March 2000 and August 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has hearing loss disability associated with 
noise exposure incurred during active military service.  


CONCLUSION OF LAW

Hearing loss was incurred during active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1994 rating decision, May 1995 statement of the 
case, and February 2002 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claim.  In addition, the 
RO secured relevant medical examinations and opinions.  A 
request for VA medical records identified by the veteran 
yielded a negative response, which is associated with the 
claims folder.  Finally, the veteran and his representative 
have had ample opportunity to present evidence and argument 
in support of his claim, to include providing testimony at 
hearings in July 1995 and July 2000.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty 
in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran alleges that the hearing loss is 
due to noise exposure in service, to include his period of 
Reserves service.  The record shows that the veteran was a 
dentist, both in a military and civilian capacity.  He 
relates that he was exposed to noise from dental equipment, 
particularly high-speed drills.  Although he acknowledges 
suffering exposure to such noise as a civilian, he asserts 
that exposure during active and Reserves service caused or 
contributed to his hearing loss.    

VA examinations show that the veteran has current hearing 
loss disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385.  The examiner from the November 2001 VA examination 
noted that the veteran used dental equipment working in 
dentistry as a civilian and as a Reservist and stated that 
the etiology of his hearing loss could certainly be 
attributed to a history of noise exposure.  It was a known 
medical fact that dental drill noise could cause hearing 
loss.  The examiner observed that the veteran's hearing at 
separation from service in 1946 was ostensibly normal, but 
that a Reserves examination in 1974 noted hearing loss.  He 
concluded that the veteran developed hearing loss while a 
Reservist and that the hearing loss could be considered to be 
partially caused by use of a dental drill.  However, the 
examiner was unable to separate the extent of hearing loss 
caused by drill use in the Reserves from hearing loss caused 
by drill use in civilian dentistry.  

The Board finds that the opinion from the November 2001 VA 
examiner is sufficient to bring the evidence in to relative 
equipoise.  There is no evidence affirmatively rejecting a 
relationship between the veteran's hearing loss and service 
and no legitimate means of determining the extent to which 
in-service noise exposure contributed to hearing loss.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.385.        


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for hearing loss is 
granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

